EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	In claim 1, line 11, “exerting a urging force” has been replaced with -- exerting an urging force --

/JUSTIN M LARSON/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        3/1/22